


Exhibit 10.58

 

AMENDMENT NO. 5

 

TO

 

CREDIT AGREEMENT

 

AMENDMENT NO. 5, dated as of March 25, 2013 (this “Amendment”), to the Credit
Agreement dated as of May 10, 2010 (as amended pursuant to that certain
Amendment No. 1 to Credit Agreement, dated as of March 21, 2011, that certain
Amendment No. 2 to Credit Agreement, dated as of January 26, 2012, that certain
Amendment No. 3 to Credit Agreement, dated as of October 11, 2012, that certain
Amendment No. 4 to Credit Agreement, dated as of February 28, 2013, and as the
same may be further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) by and among LANTHEUS MEDICAL IMAGING,
INC., a Delaware corporation (“Borrower”), LANTHEUS MI INTERMEDIATE, INC.
(“Lantheus MI”) and LANTHEUS MI REAL ESTATE, LLC (“Lantheus Real Estate” and
together with Lantheus MI, the “Guarantors”), BANK OF MONTREAL, as
administrative agent (in such capacity, the “Administrative Agent”), HARRIS
N.A., as collateral agent (in such capacity, the “Collateral Agent”), the
Lenders from time to time party thereto and the other parties thereto.

 

WITNESSETH:

 

WHEREAS, the Loan Parties, the Lenders, the Collateral Agent and the
Administrative Agent wish to make certain amendments to the Credit Agreement on
the terms and subject to the conditions herein provided;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION 1.                                            DEFINITIONS

 

Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Credit Agreement.

 

SECTION 2.                                            AMENDMENTS

 

Effective as of the Fifth Amendment Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 4 of this Amendment, the Credit Agreement is hereby amended as follows:

 

(a)                                 The first sentence of the Recitals to the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

“The Borrower has asked the Lenders to extend credit to the Borrower, consisting
of a revolving credit facility in an aggregate principal amount not to exceed
$35,000,000 at any time outstanding, which will include a subfacility for the
issuance of letters of credit.”

 

--------------------------------------------------------------------------------


 

(b)                                 Subsection (a) of the definition of
“Consolidated EBITDA” in Section 1.01 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(a)                           the Consolidated Net Income of such Person and
its Subsidiaries for such period, (i) plus without duplication, the sum of the
following amounts of such Person and its Subsidiaries for such period and to the
extent deducted in determining Consolidated Net Income of such Person for such
period:  (A) Consolidated Net Interest Expense and, to the extent not included
therein, agency fees paid to the Administrative Agent or the Collateral Agent,
(B) taxes based on income or profits, (C) depreciation expense (excluding
depreciation of prepaid cash expenses that were paid in a prior period and added
back), (D) amortization expense (excluding amortization of prepaid cash expenses
that were paid in a prior period and added back), (E) up to $4,000,000 (as such
amount may be increased from time to time by the Administrative Agent in its
sole discretion) of legal costs incurred by the Borrower in any trailing twelve
month period in connection with the Borrower making a claim under its policy of
business interruption insurance, (F) to the extent actually paid during such
period, any reasonable, non-recurring, out-of-pocket expenses or charges
incurred in connection with any issuance (or proposed issuance) of debt or
equity or any refinancing transaction (or proposed refinancing transaction) or
any amendment or other modification (or proposed amendment or modification) of
any debt instrument, in each case to the extent such transaction is permitted
under this Agreement, (G) to the extent actually paid upon or prior to the
consummation of an investment pursuant to Section 7.02(e)(xi) hereof or a
Permitted Acquisition, any reasonable, non-recurring out-of-pocket fees and
expenses directly related to such investment or Permitted Acquisition, but
excluding consideration paid for the Capital Stock or other assets acquired in
any such investment or Permitted Acquisition, (H) to the extent actually paid
during such period, the amount of management, monitoring, consulting and
advisory fees and related expenses paid to the Sponsor pursuant to the
Management Services Agreement as in effect on the date hereof, to the extent
permitted to be paid by this Agreement, (I) any impairment charge or asset
write-off pursuant to Financial Accounting Standards Board Statement No. 142 or
No. 144 and any amortization of intangibles arising pursuant to such Statement
No. 141, (J) any non-cash tax losses attributable to the early extinguishment of
any Indebtedness or other derivative instruments of the Borrower or any of its
Subsidiaries, (K) the aggregate amount of all other non-cash charges reducing
Consolidated Net Income, including stock-based compensation expense (excluding
any such non-cash charge to the extent that it represents an accrual or reserve
for potential cash items in any future period) for such period, (L)
nonrecurring, reasonable, out-of-pocket expenses for the retirement, severance
or recruitment of employees or directors of the Parent and its Subsidiaries so
long as the aggregate amount of all such expenses described in this clause (L)
(except with respect to all such expenses contemplated in the Financial Update
for Lenders dated as of March 19, 2013 in an aggregate amount not to exceed
$4,760,000) does not exceed $7,500,000 (as such amount may be increased from
time to time by the Administrative Agent in its sole discretion) during any
measurement period, and (M) internal and external costs and expenses

 

2

--------------------------------------------------------------------------------


 

incurred to relocate, establish, qualify or commence manufacturing, supply or
distribution operations for Borrower’s approved products and clinical candidates
at third party manufacturers, suppliers and distributors, up to an aggregate
amount that does not exceed (I) $15,000,000 during any measurement period
through and including the measurement period ending September 30, 2012 or (II)
$17,500,000 during any measurement period thereafter, (ii) plus the amount of
“run-rate” cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Borrower in good faith to be
realized as a result of actions taken or expected to be taken during such period
(calculated on a pro forma basis as though such cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions; provided that (A) such
cost savings, operating expense reductions, restructuring charges and expenses
and cost-saving synergies are reasonably identifiable and factually supportable,
(B) such cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies are commenced within twelve (12) months of
the date thereof in connection with such actions, (C) no cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
may be added pursuant to this clause (ii) to the extent duplicative of any
expenses or charges relating thereto that are either excluded in computing
Consolidated Net Income or included (i.e., added back) in computing Consolidated
EBITDA for such period, and (D) the aggregate amount of cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
added pursuant to this clause (ii) (except with respect to the cost savings,
operating expense reductions, restructuring charges and expenses and cost saving
synergies contemplated in the Financial Update for Lenders dated as of March 19,
2013 in an aggregate amount not to exceed $29,200,000) shall not exceed 15.0% of
Consolidated EBITDA for such period (calculated on a pro forma basis), and
(iii)  minus (without duplication) (A) to the extent included in Consolidated
Net Income, all interest income, (B) to the extent not deducted as an expense in
the calculation of Consolidated Net Income, the aggregate amount paid as
dividends pursuant to Section 7.02(h)(A), and (C) the aggregate amount of all
other non-cash items increasing Consolidated Net Income (other than (I) the
accrual of revenue or recording of receivables in the ordinary course of
business and (II) any non-cash item to the extent it represents the reversal of
an accrual or reserve for a potential cash item in any prior period) for such
period.”

 

(c)                                  Section 2.04(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Reference Rate Loans.  Each Reference Rate Loan
shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Revolving Loan until such principal amount
becomes due, at a rate per annum equal to the Reference Rate plus 3.75%.”

 

3

--------------------------------------------------------------------------------


 

(d)                                 Section 2.04(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(b)                           LIBOR Rate Loans.  Each LIBOR Rate Loan shall
bear interest on the principal amount thereof from time to time outstanding,
from the date of such Revolving Loan until such principal amount becomes due, at
a rate per annum equal to the LIBOR Rate plus 4.75%.”

 

(e)                                  Section 7.03(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(a)                           Consolidated Total Leverage Ratio.  Permit the
Consolidated Total Leverage Ratio of the Parent and its Subsidiaries as of the
last day of each period of four (4) consecutive fiscal quarters of the Parent
and its Subsidiaries to be greater than the applicable ratio set forth below:

 

Fiscal Quarter End

 

Consolidated Total Leverage
Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

5.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

6.80:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

7.55:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2012

 

7.25:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2012

 

8.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2013

 

8.80:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2013

 

10.00:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2013

 

8.20:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2013

 

7.50:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2014 and the end of each
fiscal quarter thereafter

 

7.00:1.00”

 

(f)                                   Section 7.03(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

4

--------------------------------------------------------------------------------


 

“(b)                           Consolidated Interest Coverage Ratio.  Permit the
Consolidated Interest Coverage Ratio of the Parent and its Subsidiaries as of
the last day of each period of four (4) consecutive fiscal quarters of the
Parent and its Subsidiaries to be less than the applicable ratio set forth
below:

 

Fiscal Quarter End

 

Consolidated Interest
Coverage Ratio

 

 

 

The end of the last fiscal quarter in Fiscal Year 2011

 

2.00:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2012

 

1.40:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2012

 

1.30:1.00

 

 

 

The end of the third and last fiscal quarters in Fiscal Year 2012

 

1.20:1.00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2013

 

1.10:1.00

 

 

 

The end of the second fiscal quarter in Fiscal Year 2013

 

1.00:1.00

 

 

 

The end of the third fiscal quarter in Fiscal Year 2013

 

1.25:1.00

 

 

 

The end of the last fiscal quarter in Fiscal Year 2013

 

1.40:1:00

 

 

 

The end of the first fiscal quarter in Fiscal Year 2014 and the end of each
fiscal quarter thereafter

 

1.45:1.00”

 

(g)                                  Schedule 1.01(A) of the Credit Agreement is
hereby amended and restated in its entirety as set forth on Schedule 1.01(A)
attached hereto.

 

SECTION 3.                                            REDUCTION OF TOTAL
REVOLVING CREDIT COMMITMENT

 

Effective as of the Fifth Amendment Effective Date, and subject to the
satisfaction (or due waiver) of the conditions set forth in Section 4 of this
Amendment, the Total Revolving Credit Commitment shall, without premium or
penalty, be reduced by $7,500,000, in accordance with Section 2.05(a) of the
Credit Agreement; provided that the Lenders agree that notwithstanding anything
contrary thereto in the Credit Agreement, the Borrower shall not be required to
provide written notice thereof to the Administrative Agent.

 

5

--------------------------------------------------------------------------------


 

SECTION 4.                                            CONDITIONS PRECEDENT TO
EFFECTIVENESS

 

The amendments set forth in Section 2 and the reduction of the Total Revolving
Credit Commitment referred to in Section 3 shall become effective as of the date
hereof (the “Fifth Amendment Effective Date”) when the following conditions
precedent have been satisfied:

 

(a)                                 The Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Guarantors,
the Administrative Agent, the Collateral Agent and the Required Lenders;

 

(b)                                 The Administrative Agent and Lenders shall
have received all fees, costs and expenses due and payable under the Credit
Agreement and the other Loan Documents (including without limitation the fees
and out-of-pocket expenses of legal counsel to the Administrative Agent);

 

(c)                                  The Administrative Agent shall have
received the amendment fee set forth in Section 6 below; and

 

(d)                                 The representations and warranties contained
in Section 5 of this Amendment shall be true and correct in all material
respects as of the Fifth Amendment Effective Date.

 

SECTION 5.                                            REPRESENTATIONS AND
WARRANTIES

 

On and as of the Fifth Amendment Effective Date, after giving effect to this
Amendment and the transactions contemplated hereby, each Loan Party party hereto
represents and warrants to the Administrative Agent, the Collateral Agent and
the Lenders as follows:

 

5.1                               Corporate Power and Authority.  Each Loan
Party party hereto has all requisite power and authority to enter into this
Amendment and to consummate the transactions contemplated hereby.

 

5.2                               Authorization of Agreements.  The execution,
delivery and performance of this Amendment have been duly authorized by all
necessary action on the part of each Loan Party party hereto.

 

5.3                               Incorporation of Representations and
Warranties from the Credit Agreement.  The representations and warranties
contained in ARTICLE VI of the Credit Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification) on and as of the date hereof with the same effect
as though made on and as of such date except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

6

--------------------------------------------------------------------------------


 

5.4                               Absence of Default.  Immediately after giving
effect to this Amendment and the transactions contemplated hereby, no Default or
Event of Default has occurred and is continuing or will result therefrom.

 

SECTION 6.                                            AMENDMENT FEE

 

The Borrower hereby agrees to pay to Administrative Agent, for the benefit of
the Lenders who execute this Amendment, an aggregate amendment fee equal to the
amount derived by multiplying 0.1% by the aggregate amount of the Revolving
Credit Commitments of all of the Lenders signatory hereto after giving effect to
the reduction of the Total Revolving Credit Commitment pursuant to Section 3
hereof. The amendment fee shall be fully earned and payable on the date hereof,
nonrefundable when paid, and shared pro rata by the Lenders signatory to this
Amendment in accordance with their Pro Rata Shares.

 

SECTION 7.                                            MISCELLANEOUS

 

7.1                               References to Credit Agreement.  On and after
the Fifth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

 

7.2                               Effect on Credit Agreement.  Except as
specifically amended by this Amendment, the Credit Agreement and the other Loan
Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

7.3                               Headings.  Section headings herein are
included herein for convenience of reference only and shall not constitute a
part hereof for any other purpose or be given any substantive effect.

 

7.4                               APPLICABLE LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

7.5                               Counterparts.  This Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.  Signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed signature page
of this Amendment by facsimile transmission or electronic mail shall be as
effective as delivery of a manually executed counterpart hereof.

 

7.6                               Loan Document.  This Amendment is a Loan
Document.

 

7

--------------------------------------------------------------------------------


 

7.7                               Costs and Expenses.  The Borrower agrees to
pay on demand, regardless of whether the transactions contemplated by this
Amendment are consummated: all reasonable out-of-pocket costs and expenses
incurred by or on behalf of each Agent, including, without limitation,
reasonable fees, costs, client charges and expenses of one primary counsel for
the Agents in connection with the preparation, negotiation, execution or
delivery of this Amendment and any agreements contemplated hereby.

 

[SIGNATURE PAGES FOLLOW]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

BORROWER:

 

 

 

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title:  Secretary

 

 

 

 

GUARANTORS:

 

 

 

 

LANTHEUS MI INTERMEDIATE, INC.

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title:  Secretary

 

 

 

 

 

 

 

LANTHEUS MI REAL ESTATE, LLC

 

 

 

 

 

 

 

By:

/s/ Michael P. Duffy

 

 

Name: Michael P. Duffy

 

 

Title:  Secretary

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COLLATERAL AGENT:

 

 

 

HARRIS N.A.

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

LENDER:

 

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Andrew J. Pluta

 

Name:

Andrew J. Pluta

 

Title:

Director

 

 

 

 

 

 

 

NATIXIS

 

 

 

 

By:

/s/ Alvin Massy

 

Name:

Alvin Massy

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Tefta Ghilaga

 

Name:

Tefta Ghilaga

 

Title:

Executive Director

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC

 

 

 

 

By:

/s/ J. Paul McDonnell

 

Name:

J. Paul McDonnell

 

Title:

Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 5 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(A)     Revolving Credit Commitments

 

Lender

 

Revolving Credit Commitment

 

Bank of Montreal

 

$

20,588,235.00

 

Natixis

 

$

10,294,118.00

 

Jefferies Finance LLC

 

$

4,117,647.00

 

Total

 

$

35,000,000.00

 

 

--------------------------------------------------------------------------------

 
